Exhibit 10.3

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed as a consultant by Relmada Therapeutics,
Inc., a Nevada corporation, or any of its current or future subsidiaries,
affiliates, successors or assigns (collectively, the “Company”), and in
consideration of my consulting relationship with the Company and my receipt of
the compensation now and hereafter paid to me by the Company, I agree to the
following:

 

1. Consulting Relationship. I understand and acknowledge that this Agreement
does not alter, amend or expand upon any rights I may have to continue in the
employ of, or the duration of my consulting relationship with, the Company under
any existing agreements between the Company and me or under applicable law. Any
consulting relationship between the Company and me, whether commenced prior to
or upon the date of this Agreement, shall be referred to herein as the
“Relationship.”

 

2. Duties. I will perform for the Company such duties as may be designated by
the Company from time to time. During the Relationship, I will devote my best
efforts to the interests of the Company and will not engage in other employment
or in any activities detrimental to the best interests of the Company without
the prior written consent of the Company.

 

3. Intentionally left blank.

 

4. Confidential Information.

 

(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter for 24 months, to hold in strictest confidence,
and not to use, except for the benefit of the Company to the extent necessary to
perform my obligations to the Company under the Relationship, or to disclose to
any person, firm, corporation or other entity without written authorization of
the Board of Directors of the Company, any Confidential Information of the
Company which I obtain or create. I further agree not to make copies of such
Confidential Information except as authorized by the Company. I understand that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, suppliers, customer lists and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I became acquainted during the Relationship), prices and costs,
markets, software, developments, inventions, laboratory notebooks, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, licenses, finances, budgets or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment or created
by me during the period of the Relationship, whether or not during working
hours. I understand that “Confidential Information” includes, but is not limited
to, information pertaining to any aspects of the Company’s business which is
either information not known by actual or potential competitors of the Company
or other third parties not under confidentiality obligations to the Company, or
is otherwise proprietary information of the Company or its customers or
suppliers, whether of a technical nature or otherwise. I further understand that
Confidential Information does not include any information which has become
publicly known and made generally available through no wrongful act of mine, was
known to me at the time it was disclosed, is lawfully and in good faith made
available to me by a third party who did not derive it, directly or indirectly
from the Company, or is information that is independently discovered or
developed by me without violating my obligations under this agreement and which
can be demonstrated by competent evidence.

 



 

 

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

(b) Prior Obligations. I represent that my performance of all terms of this
Agreement as an consultant of the Company has not breached and will not breach
any agreement to keep in confidence information acquired by me prior or
subsequent to the commencement of my Relationship with the Company, and I will
not disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any previous client, employer
or any other party. I will not induce the Company to use any inventions,
confidential or non-public proprietary information or material belonging to any
previous client, employer or any other party. I acknowledge and agree that I
have in good faith listed on Exhibit B all agreements (e.g., non-competition
agreements, non-solicitation of customers agreements, non-solicitation of
employees agreements, confidentiality agreements, inventions agreements, etc.)
with a current or former employer, or any other person or entity, that may
reasonably restrict my ability to recruit or engage customers or service
providers on behalf of the Company, or otherwise relate to or restrict my
ability to perform my duties as a consultant of the Company or any obligation I
may have to the Company.

 

(c) Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

 

5. Inventions.

 

(a) Inventions Retained and Licensed. I have in good faith and to best of my
knowledge attached hereto, as Exhibit A, a list describing with particularity
all inventions, original works of authorship, developments, improvements, and
trade secrets which were made by me prior to the commencement of the
Relationship (collectively referred to as “Prior Inventions”), which belong
solely to me or belong to me jointly with another, which as of the execution of
this agreement may reasonably relate in any way to any of the Company’s proposed
businesses, products or research and development, and which are not assigned to
the Company hereunder; or, if no such list is attached, I represent that there
are no such Prior Inventions. If, in the course of my Relationship with the
Company, I incorporate into a Company product, process or machine a Prior
Invention owned by me or in which I have an interest, the Company is hereby
granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
worldwide license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, sell and otherwise distribute such Prior
Invention as part of or in connection with such product, process or machine.

 



2

 

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to Company, will hold in trust for the sole right and benefit of the
Company, and hereby assign to Company, or its designee, all my right, title and
interest throughout the world in and to any and all inventions related to the
Company’s technology or development programs as currently operated or
contemplated, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time in which I am employed by the Company
(collectively referred to as “Inventions”), except as provided in Exhibit A. I
further acknowledge that all inventions, original works of authorship,
developments, concepts, know-how, improvements or trade secrets which are made
by me (solely or jointly with others) within the scope of and directly related
to Company’s technology or development programs as currently operated or
contemplated and during the period of my Relationship with the Company are
“works made for hire” (to the greatest extent permitted by applicable law) and
are compensated by my salary (if I am an employee), unless regulated otherwise
by the mandatory law of the State of New York.

 

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business. I agree to
return all such records (including any copies thereof) to Company at the time of
termination of my Relationship with the Company as provided for in Section 6.

 

(d) Patent and Copyright Rights. I agree to assist Company, or its designee, at
its expense, in every proper way to secure Company, or its designee’s, rights in
the Inventions and any copyrights, patents, trademarks, mask work rights, moral
rights, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to Company, or its designee of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which Company or its designee shall deem necessary in order to apply for,
obtain, maintain and transfer such rights and in order to assign and convey to
Company or its designee and any successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world. If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works, or other registrations covering Inventions or original
works of authorship assigned to Company or its designee as above, then I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, to act for and in my behalf and stead
to execute and file any such applications and to do all other lawfully permitted
acts to further the application for, prosecution, issuance, maintenance or
transfer of letters patent, copyright or other registrations thereon with the
same legal force and effect as if originally executed by me. I hereby waive and
irrevocably quitclaim to Company or its designee any and all claims, which I now
or hereafter have for infringement of any and all proprietary rights assigned to
Company or such designee.

 



3

 

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

6. Company Property; Returning Company Documents. I acknowledge and agree that I
have no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored company files, e-mail messages and voice messages) and that my activity
and any files or messages on or using any of those systems may be monitored at
any time without notice. I further agree that any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. I agree that, at the time of
termination of my Relationship with the Company, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, laboratory notebooks, materials,
flow charts, equipment, other documents or property, or reproductions of any of
the aforementioned items, developed by me pursuant to the Relationship or
otherwise belonging to the Company, its successors or assigns. In the event of
the termination of the Relationship, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit C, however, my failure to
sign and deliver the Termination Certificate shall in no way diminish my
continuing obligations under this Agreement.

 

7. Notification to Other Parties.

 

(a) Consultant. In the event that I leave the employ of the Company as a
consultant, I hereby consent to notification by the Company to my new employer
about my rights and obligations under this Agreement.

 

(b) Consultants. I hereby grant consent to notification by the Company to any
other parties besides the Company with whom I maintain a consulting or
employment relationship, including parties with whom such relationship commences
after the effective date of this Agreement, about my rights and obligations
under this Agreement.

 



4

 

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

8. Solicitation of Employees, Consultants and Other Parties. I agree that during
the term of my Relationship with the Company, and for a period of Twenty Four
(24) months immediately following the termination of my Relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity. Further, during my Relationship with the Company and at any
time following termination of my Relationship with the Company for any reason,
with or without cause, I shall not use any Confidential Information of the
Company to attempt to negatively influence any of the Company’s clients or
customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct his or its purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 

9. Representations and Covenants.

 

(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

 

(b) Conflicts. I knowingly represent that my performance of all the terms of
this Agreement does not and will not breach any agreement I have entered into,
or will enter into with any third party, including without limitation any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to commencement of my Relationship with the
Company. I agree not to enter into any written or oral agreement that conflicts
with the provisions of this Agreement.

 

(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

 

10. General Provisions.

 

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York, without
giving effect to the principles of conflict of laws.

 

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties. Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.

 



5

 

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

(d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, including, any successor entity, and will be for the benefit of the
Company, its successors, and its assigns.

 

(e) Survival. The provisions of this Agreement shall survive the termination of
the Relationship and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

(f) Remedies. I acknowledge and agree that violation of this Agreement by me may
cause the Company irreparable harm, and therefore agree that the Company will be
entitled to seek relief in court, including but not limited to temporary
restraining orders, preliminary injunctions and permanent injunctions without
the necessity of posting a bond or other security and in addition to and without
prejudice to any other right and remedies that the Company may have for a breach
of this Agreement.

 

(g) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

 

[Signature Page Follows]

 



6

 

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

The parties have executed this Confidentiality and Inventions Assignment
Agreement on the respective dates set forth below:

 

COMPANY:   CONSULTANT:           RELMADA THERAPEUTICS, INC.   CHARLES S. ENCE  
        By:       Signature:              Name: Sergio Traversa   Date: July 29,
2019         Title: CEO                 Date: July 29, 2019      

 

7

 

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED UNDER SECTION 3

 

☒ No inventions or improvements

 

☐ Additional Sheets Attached

 

Signature of Consultant: ________________

 

Print Name of Consultant: Charles S. Ence

 

Date: July 29, 2019

 



8

 

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

EXHIBIT B

 

LIST OF PRIOR AGREEMENTS

 

Name of Agreement  Parties to Agreement  Restrictions(s) None              

 

 

 

 

 

 

 

 

 

Consultant’s Signature: _______________

 

Date: July 29, 2019

 



9

 

 

O:\1 Pre-Sub\2019\July\Evening\29\Relmada\f8k072919_relmadatherape
[ex10-3_001.jpg]

 

EXHIBIT C

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Relmada
Therapeutics, Inc., its subsidiaries, affiliates, successors or assigns
(together the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

 

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

 

I further agree that for twenty four (24) months from the date of this
Certificate, I shall not either directly or indirectly solicit, induce, recruit
or encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or attempt to solicit, induce, recruit, encourage
or take away, hire, or otherwise engage the services of employees or consultants
of the Company, either for myself or for any other person or entity. Further, I
shall not at any time use any Confidential Information of the Company to
negatively influence any of the Company’s clients or customers from purchasing
Company products or services or to solicit or influence or attempt to influence
any client, customer or other person either directly or indirectly, to direct
his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company.

 

Date:                                                           

 

   (Consultant’s Signature)        (Type/Print Consultant’s Name)

 

 

 

10



 

 